Case 2:19-cv-02928-SJF-ARL Document 18 Filed 09/13/19 Page 1 of 2 PageID #: 85




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

BUREAU OF CONSUMER
FINANCIAL PROTECTION,
                                                    Civil Action No.
                                                    2:19-cv-02928-SFJ-ARL
            Plaintiff,

             v.                                     JOINT PRE-CONFERENCE
                                                    STATUS REPORT
FORSTER & GARBUS, LLP,

             Defendant.



      In preparation for the Court’s September 23, 2019 Initial Conference in

Bureau of Consumer Financial Protection v. Forster & Garbus, LLP, the parties

have exchanged written settlement communications, but have not yet settled this

matter. The Bureau attorneys appearing before the Court during the Initial

Conference will have settlement parameters authorized by the Bureau’s Director,

and Bureau management will be available by phone. Forster & Garbus will be

available by phone if authority is needed to settle the matter.

      The parties have a Rule 26(f) conference scheduled for September 17, 2019.


Dated: September 13, 2019           Respectfully submitted,


                                     /s/Alanna B. Carbis
                                    ALANNA B. CARBIS (admitted Pro Hac Vice)
                                    Enforcement Attorney
                                    Bureau of Consumer Financial Protection
Case 2:19-cv-02928-SJF-ARL Document 18 Filed 09/13/19 Page 2 of 2 PageID #: 86




                               1700 G Street, NW
                               Washington, DC 20552
                               Telephone: 415-645-6615
                               Facsimile: 202-435-5477
                               E-mail: Alanna.Carbis@cfpb.gov

                               The filer, Alanna B. Carbis, attests that the other
                               signatory listed, on whose behalf this filing is
                               submitted, concurs in the filing’s content and has
                               authorized the filing.


                                /s/ Joann Needleman
                              JOANN NEEDLEMAN (admitted Pro Hac Vice)
                              CLARK HILL PLC
                              Two Commerce Square
                              2001 Market St, Suite 2620
                              Philadelphia, PA 19103
                              Tel: (215) 640-8536
                              Fax: (215) 640-8501
                              Email: jneedleman@clarkhill.com




                                       2
